JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-12-00945-CV

                   LEE A. HARDY AND POLLY HARDY, Appellants

                                             V.

                         WELLS FARGO BANK, N.A., Appellee

   Appeal from the 157th District Court of Harris County. (Tr. Ct. No. 2011-07737).

       This case is an appeal from the final judgment signed by the trial court on
September 5, 2012. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that there was reversible error in the portion
of the trial court’s judgment ordering that the appellants take nothing against Wells Fargo
Bank, N.A. with respect to the appellants’ wrongful foreclosure claim. Accordingly, the
Court reverses the trial court’s judgment with respect to the appellants’ wrongful
foreclosure claim against Wells Fargo Bank, N.A. and remands the case to the trial court
for further proceedings with respect to this claim only.

       The Court orders that the appellee, Wells Fargo Bank, N.A., pay all appellate costs.

       The Court orders that this decision be certified below for observance.
Judgment rendered December 30, 2014.

Panel consists of Justices Jennings, Sharp, and Brown. Opinion delivered by Justice Sharp.   y